Title: To Benjamin Franklin from ——— Creuzé, 24 December 1783
From: Creuzé, ——
To: Franklin, Benjamin


          
            Monsieur
            Poitiers le 24 xbre 1783.
          
          Vos Talens consacrés au bonheur de L’humanité, vous attachent a tous les pays. Vous Estes par vos vertus le citoyen du monde Entiér. Me Serait il permis Monsieur de vous considerér un Seul moment Sous cet unique point de vüe? Pourrais je vous adresser quelques reflexïons touchant la machine aerostatique? Ce n’est point une curiosité puerille qu’il S’agit de Satisfaire. Il faut nous Elevér dans des regions que les hommes n’avaint point parcourües jusqu’a nos jours. Les Sciences Et les arts attendent avec impatience les resultats de L’Experience qui doivent Eclairér leurs procedés Et favorisér leurs progrés.
          Nous avons L’art de nous Elevér dans les airs, nous pouvons nous y maintenir dans un certain Equilibre, mais il faudrait un gouvernail aërien pour dirigér la marche Et luy donnér le degré de célérité convenable.
          La forme la plus convenable a la machine Est celle d’un batteau. Dans la partie Superieure nous placerons le ballon pour Elevér la machine Et la faire flottér dans les airs. Mais pour luy imprimér un mouvement horizontal plus ou moins acceleré, il faut avoir un reservoir Sur le derriere du Batteau ou l’on fera Successivement Entrér du gaz par le moyen des Soupapes. Ce gaz ne trouvant pas d’autre issüe Se précipitera avec rapidité dans des tuyaux qui aboutiront a la partie anterieure du batteau ou trouvant une issüe, lair inflammable Se dissipera. Mais comme le reservoir En fournira continuellement, il SEtablira un courant dair, dont la direction imprimera au batteau le mouvement horizontal, Et le portera au point desiré. Les tuyaux qui prolongeront le Batteau doivent Estre plus larges vers le reservoir Et diminüér insensiblement jusqua leur Extremité. C’est

ainsy que le gaz fera un plus grand Effort pour Sortir Et donnera une vitesse accelerée. On doit Sattendre que le gaz du resérvoir Et celuy des tuyaux feront un double Effort. L’un pour prendre une direction verticalle ce qui Soulevera d’autant la machine, Et L’autre pour Sechapper par les tuyaux placés horizontallement. C’est par une juste combinaison que l’on parviendra a dirigér la marche du Balon qui pourra au Besoin decrire la parabole. On Saisit a Paris mieux Qu’ailleurs de pareilles idées, Et on Execute mieux a Paris que dans nos provinces. Si cette Combinaison avait quelque merite permettés moy, Monsieur, de vous L’offrir comme un justé hommage que je rends a vos talens. Mais Si tout cela n’Etait qu’un Songe, je me reveilleray avec Lidée flatteuse d’avoir conversé un moment avec le Socrate Et le platon de nos jours.
          Je Suis avec Respect Monsieur Votre tres humble Et trés obeissant Serviteur
          
            Creuzétrésoriér de Bauce
          
        